Citation Nr: 1734628	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for osteopenia.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for eye disorders, other than detached retina, including cataracts and glaucoma.

4.  Entitlement to service connection for a cholesterol disorder.

5.  Entitlement to service connection for a back disorder.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for heart disease.

7.  Entitlement to service connection for a disability manifested by atypical chest pain, to include as a result of heart disease and non-cardiac costochondritis.  

8.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Public Health Service from August 1975 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  By correspondence dated March 2015, the Veteran withdrew his request for a hearing.  

A September 2015 Board remand instructed the RO to schedule the Veteran for VA examinations regarding his claims of service connection for back disability, sleep apnea, cervical spine disability, a cholesterol condition, osteopenia, and cataracts with glaucoma.  After these examinations were conducted, the RO was to readjudicate the Veteran's service connection claims and determine whether new and material evidence has been presented to reopen the claim of service connection for heart disease.  The Board also instructed the RO to issue a statement of the case regarding the Veteran's claim for an increased rating for rhinitis.  While the Board initially declined to reopen the claim for service connection for a cholesterol condition, since it also remanded the claim for additional development, considering the Board's actions in a light that is the least prejudicial to the Veteran, the Board finds that the Board previously reopened and remanded the claim, and will now proceed to address the claim on the merits.

In November 2015, the RO increased the Veteran's rating for prostate hypertrophy with bladder restriction to 60 percent under Diagnostic Code 7527 from the date that he filed his claim for an increased rating.  That claim was the subject of the Board's September 2015 remand.  This is the highest schedular rating available for this claim under Diagnostic Code 7527.  Since that claim has not been re-certified to the Board and no basis for extraschedular consideration is raised by the record, the Board finds that this issue is no longer on appeal.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).

In August 2016, the RO issued a supplemental statement of the case, denying the Veteran's claim of service connection for rhinitis.  That claim was also the subject of the Board's September 2015 remand.  This claim has been certified to the Board but not placed on the Board's docket.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  The Board declines to take any further action on this issue at this time to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)).  

As new and material evidence has been submitted, the Board will re-open the Veteran's claim entitlement to service connection for heart disease.  Since the Veteran's complaints of atypical chest need not be limited to a cardiac etiology, the Board will broaden the claim to include a disability manifested by atypical chest pain, to include as a result of heart disease and non-cardiac costochondritis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claim cannot be limited by a veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The issues of entitlement to service connection for a disability manifested by atypical chest pain, to include as a result of heart disease and non-cardiac costochondritis, and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A November 1997 rating decision denied entitlement to service connection for heart disease; subsequent claims to reopen were denied by the Board in December 1999 and the RO again in July 2002.  

2.  Evidence received subsequent to July 2002 does, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a heart disease.  

3.  The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of osteopenia.

4.  The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of a cervical spine disorder.  

5.  The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of eye disorders, other than detached retina, including cataracts and glaucoma.

6.  The weight of the evidence is against a finding of a current disability associated with cholesterol that can be linked to active service.  

7.  The weight of the evidence is against a finding of a nexus between any in-service event and the Veteran's current diagnosis of a back disorder.


CONCLUSIONS OF LAW

1.  With regard to the Veteran's claim of entitlement to service connection for heart disease, evidence received since the November 1997 RO decision is new and material, and this claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for service connection for osteopnia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for eye disorders, other than detached retina, including cataracts and glaucoma, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a cholesterol disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated September 2008, the Veteran was informed of the evidence and information necessary to substantiate the service connection claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  This notice was completed prior to the initial RO adjudication of the claims.  The duty to notify has been met.  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7104 and 38 C.F.R. § 3.105, a final decision by the Board may not thereafter be reopened and allowed, in the absence of clear and unmistakable error (CUE), except as provided by 38 U.S.C.A. § 5108, which indicates that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once a Board decision becomes final under § 7104, in the absence of CUE, and absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.105.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, triggering an alternative theory of entitlement, or triggering the Secretary's duty to assist by providing a medical opinion.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran has provided new and material evidence.  In November 1997, the RO denied the Veteran's original claim of service connection for heart disease, citing normal stress electrocardiograms dated February 1989 and October 1991, a normal treadmill test with imaging dated December 1994, and an examiner's opinion that the Veteran's reports of atypical chest pain were unlikely to be of cardiac etiology.  Subsequent claims to reopen were later denied by the Board in December 1999 and the RO again in July 2002 on the basis that there was still no diagnosis of a heart disability.  The July 2002 decision was not appealed and became final.  

In December 2009, the RO determined that new and material evidence had not been submitted because treatment reports from the Albuquerque VA Medical Center did not show any diagnosis or treatment of a chronic cardiac or heart condition related to service.  However, these treatment reports raise the possibility that that the etiology of the Veteran's atypical chest pains is a non-cardiac condition such as costochondritis.  No medical examination has been conducted regarding a non-cardiac origin of the Veteran's chest pain.  When considered with previous evidence of record, this evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for service connection for a heart disease is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993).  As already noted, the Board finds it appropriate to re-characterize the Veteran's claim as entitlement to service connection for a disability manifested by atypical chest pain, to include as a result of heart disease and non-cardiac costochondritis.  See Clemons, 23 Vet. App. at 4-5.

III.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Regarding osteopenia, a January 2016 VA examiner opined that this condition was less likely than not caused or aggravated by service.  The examiner noted that this disorder was not identified until 2004 and that the Veteran's service treatment records contained "no mention of bone density problems or concerns."  Due to the late onset of the Veteran's osteopenia and the lack of in-service symptoms, the examiner concluded that osteopenia was not a service-connected disability.  

Regarding cervical spine disorder, a January 2016 VA examiner opined that this condition was less likely than not caused or aggravated by service.  The examiner reviewed the Veteran's medical records, noted the lack of evidence of an in-service chronic neck disorder, and stated that the Veteran's condition gradually developed over time and was consistent with the normal aging process.  

Regarding eye disorders, a December 2015 VA examiner opined that the Veteran's three eye disorders were less likely than not caused or aggravated by service.  For glaucoma, the examiner stated that this disorder was unlikely "due to any episode of injury or disease during service" because glaucoma, by its nature, is not related to any other diseases or injuries, and the Veteran's glaucoma was not diagnosed until 2007.  For cataracts, the examiner stated that the current level of the Veteran's cataracts are more likely the result of the natural aging process than in-service sun and UV exposure.  For dry eye disorder, the examiner stated that since the Veteran was not treated for dry eye disorder until he was 60, which was many years after service, that it was less likely than not this condition was the result of service.  Taken together, these statements can be reasonably interpreted to mean that the Veteran's eye disorders would be expected to manifest at a more pronounced level than currently exhibited if these eye disorders were caused or aggravated by service.  

Regarding a cholesterol disorder, the examiner noted that "[t]here is no related physical disability or symptomatology related to hyperlipidemia."  The Board agrees that hyperlipidemia is not a disabling condition for VA purposes.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

Regarding a back disorder, a January 2016 VA examiner opined that this condition was less likely than not caused or aggravated by service.  As with the Veteran's neck disorder, the examiner reviewed the Veteran's medical records, noted the lack of evidence of an in-service chronic back disorder, and indicated that the Veteran's condition gradually developed over time and was consistent with the normal aging process.

These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  There can be no service connection without a medical nexus opinion in this case because osteopenia, a cervical spine disorder, eye disorders, hyperlipidemia, and a back disorder are not the type of disabilities that a lay person can diagnose or opine as to likely etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Accordingly, because the evidence preponderates against the claim of service connection for these disorders, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for heart disease is reopened.  To that extent only, the claim is allowed.

Entitlement to service connection for osteopenia is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for eye disorders, other than detached retina, including cataracts and glaucoma, is denied.  

Entitlement to service connection for a cholesterol disorder is denied.

Entitlement to service connection for a back disorder is denied.


REMAND

Regarding sleep apnea, a January 2016 VA examination indicated that this disorder was less likely than not caused or aggravated by service.  In support, the examiner indicated that "[t]here is no indication" that the Veteran's sleep apnea had its onset in service.  An undated service treatment record entered prior to February 22, 1980, states that the Veteran "has been 'waking up tired'" and is "very tired at noon."  A December 1981 service treatment record states that the Veteran has "fatigue all time," "can't get out of bed in the morning," and that he "has been taking a nap at lunch time."  An August 1984 service treatment record indicates that the Veteran "awakes gasping for breath" and that "his nose breathing felt somewhat restricted as if he could not get enough oxygen through his nose."  An April 1996 service treatment record indicates fatigue and sleep disturbances.  An addendum medical opinion is required that specifically considers these service treatment record entries.  

The remaining issue is entitlement to service connection for a disability manifested by atypical chest pain, to include as a result of heart disease and non-cardiac costochondritis.  As already noted, this claim has been re-characterized in this decision to reflect the possibility that the Veteran's atypical chest pain could be non-cardiac costochondritis.  See Clemons, 23 Vet. App. at 4-5.  The Veteran's newly-submitted medical records satisfy the requirements for a VA examination regarding costochondritis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

VA treatment records to June 27, 2016, have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from June 28, 2016, to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all records of the Veteran's VA treatment from June 28, 2016, to the present.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2. After obtaining any additional records to the extent possible, an examiner should review the entire claims file and provide the following opinion:     

Whether it is at least as likely as not (a 50 percent or better probability) that any current or previously-diagnosed sleep apnea was incurred in or aggravated by the Veteran's service.

In reaching these opinions, the examiner should consider service treatment records dated December 1981, August 1984, and April 1996 (VBMS receipt date 2/10/10, pages 6 to 9 of 66).  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

3. After obtaining any additional records to the extent possible, forward the Veteran's claims folder to an examiner to conduct a medical examination and determine the nature and etiology of any disability manifested by chest pain.  The examiner should review the entire claims file and provide an opinion as to whether it is at least as likely as not that the Veteran has a cardiac or non-cardiac disability manifested by chest pain that had its onset in service or within one year of service discharge, or is otherwise etiologically related to active service.  A rationale for all opinions should be provided.

4. After the requested development has been completed, together with any additional development as may become necessary, re-adjudicate the Veteran's remaining claims.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


